Title: To Thomas Jefferson from James Maury, 10 November 1791
From: Maury, James
To: Jefferson, Thomas


Liverpool, 10 Nov. 1791. Since his of 14 Sep. he has received TJ’s of 30 Aug. 1791, and now attends to it. “The Irregularity of the Masters of our Vessells, as I have mentioned before, prevented my furnishing the particulars you required.” Trade with this port increases greatly, ninety-six American vessels having sailed from here this year. Only half that number have left other ports in his district. A “most Accurate Account” of the whole number will be forthcoming at the end of the year. “From this Sketch you will readily percieve that whenever I shall have the Consular act, the Duties of the office will require a considerable degree of Attention.”—He notes the difference between what constitutes citizenship in the U.S. and in this country. A subject of this country is still regarded a citizen here even though he had lived in U.S. territory since the peace and been regarded a citizen of the U.S. “Many persons of this Description” own American vessels here, and lately the legality of such ownerships has been questioned.—“Our Vessells continue (in a Manner) the sole Carriers of the produce of this Country to theirs. The prosperous State of our Funds have occasioned great Speculations in them by the monied Men here. The ports of this Kingdom continue shut to foreign wheat. Tobaccoe is rather a better Article than it has been.”
